Citation Nr: 1039112	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea 
(OSA), to include as secondary to the service connected 
obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from October 1984 to June 1985.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which in part found that no new and 
material evidence had been received to reopen the claim for OSA.

In a May 2009 decision, the Board reopened and remanded this 
matter for further development and disposed of other issues which 
had been on appeal.  The matter is now returned to the Board for 
further consideration.

The Board also remanded issues pertaining to entitlement to 
service connection for diabetes and whether new and material 
evidence had been received to reopen previously denied claims for 
entitlement to service connection for hypertension in order for 
the RO to issue a statement of the case for these issues.  The RO 
issued a SOC for these issues in June 2010, and no substantive 
appeal of these issues has been received.  Thus the only issue 
before the Board is the issue of entitlement to service 
connection for OSA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that remand of this matter is necessary again, as 
the opinion provided by the April 2010 VA examination does not 
answer all the medical questions currently before the Board, and, 
in fact, raises more.  

The Veteran has long been service-connected for obstructive 
pulmonary disease, rated 30 percent from January 19, 1996, and 60 
percent from October 30, 2002. 

In the May 2009 Remand, the Board pointed out that there was 
evidence in the record that raised the possibility that the 
Veteran's service-connected obstructive lung disease may 
aggravate non-service connected obstructive sleep apnea (OSA).  
Specifically identified were statements on an April 1996 report 
of examination and a December 2006 VA outpatient treatment 
record.  In the Remand, the Board requested that the RO arrange 
for an examination and obtain an opinion as to whether there was 
an increase in the severity of any sleep apnea disability that is 
proximately due to or the result of the service-connected 
obstructive lung disease.    

Pursuant to the Remand requests, the Veteran was afforded a VA 
examination in April 2010.  On the report of that examination, 
the VA examiner made the following conclusions:

As it regards his "service connected obstructive 
lung disease":  I can find - based on the 
available data - no evidence of significant 
current obstructive lung disease.  Further, I'm 
not  certain that this was ever clearly 
established in the initial evaluations for this.

In any event there is no evidence at this time of 
significant obstructive lung disease.  I can 
therefore render no opinion on how such a process 
might affect his OSA.  

As it regards the "increase in the severity of 
the nonservice connected OSA":  Evaluation by a 
sleep specialist is recommended.  

April 2010 VA Examination Report

In short, when asked to provide an opinion as to whether the 
service-connected lung disability aggravated the sleep apnea, the 
VA examiner in the April 2010 raised questions as to the 
diagnosis and severity of the Veteran's service-connected lung 
disorder and indicated that an evaluation by a sleep specialist 
would be recommended.  
The RO did not provide the Veteran with further evaluation by a 
sleep specialist to further resolve this issue.  

A remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  As the examiner in the April 2010 VA examination did 
not provide answers to the questions posed by the prior remand 
(and in fact raised more questions), but did recommend further 
evaluation by a different specialist, this matter must be again 
remanded to provide such evaluation.

Finally, as the most recent records currently associated with the 
claims folder are VA records up to March 2010, an attempt to 
obtain any outstanding records of pertinent medical treatment 
since that time. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
ask that he identify all sources of treatment 
for his OSA and pulmonary condition, and to 
furnish signed authorizations for release to 
the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical records 
from all sources since March 2010 should then 
be requested.  All records obtained should be 
added to the claims folder.  If requests for 
any private or non-VA government treatment 
records are not successful, the AOJ should 
inform the Veteran of the non-response so 
that he will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).

2.  The Veteran should be afforded an 
appropriate VA examination by a sleep 
disorders specialist.  The claims folder must 
be provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner must review the record prior to the 
examination, specifically the report from the 
April 2010 VA examination.  

a)	Following review of the record and 
examination, the examiner should 
indicate whether or not the Veteran 
has sleep apnea, obstructive or 
otherwise.  
b)	If sleep apnea is found, the 
examiner should indicate whether it 
is at least as likely as not 
that such sleep apnea is related 
to a service-connected lung 
disorder.  In so doing, the 
examiner should be asked to 
carefully review the record, and to 
comment on findings by the April 
2010 VA examiner who appears doubt 
the diagnosis given to the service-
connected lung disorder, as well as 
its severity.  The term "related 
to" has two components:  "caused 
by" and "aggravated by".  To 
address both, the examiner is asked 
to indicate the likelihood:  (1) 
that any current sleep apnea is 
caused by a service-connected lung 
disorder; and (2) that any current 
sleep apnea has been made 
permanently worse due to a service-
connected lung disorder, outside of 
any natural progress of the OSA.  

The examiner is asked to make reference to 
the April 1996 report of examination that 
indicates that "possibly" the Veteran's 
obstructive lung disease compounded his sleep 
apnea, and the December 2006 VA outpatient 
treatment record that indicates that the 
Veteran's hypoxia at night and the need for 
CPAP or oxygen "could" be due to worsening 
obstructive lung disease.  The examiner 
should also address other pertinent evidence 
in the claims folder, to include the report 
from the April 2010 VA examination, 
discounting the severity of the service-
connected disability.  All necessary special 
studies or tests are to be accomplished if 
deemed necessary.  The examiner must supply a 
rationale for any opinions expressed.  

If sleep apnea is not diagnosed, or the 
examiner determines that there is no evidence 
to show that a service-connected lung 
disorder caused or aggravated any sleep apnea 
disability, then the examiner should so 
state.  

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.

4.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations and affords him an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examinations, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

